Name: Decision No 1686/98/EC of the European Parliament and the Council of 20 July 1998 establishing the Community action programme 'European Voluntary Service for Young People'
 Type: Decision
 Subject Matter: defence;  management;  demography and population
 Date Published: 1998-07-31

 Avis juridique important|31998D1686Decision No 1686/98/EC of the European Parliament and the Council of 20 July 1998 establishing the Community action programme 'European Voluntary Service for Young People' Official Journal L 214 , 31/07/1998 P. 0001 - 0011DECISION No 1686/98/EC OF THE EUROPEAN PARLIAMENT AND THE COUNCIL of 20 July 1998 establishing the Community action programme 'European Voluntary Service for Young People` THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 126 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4), in the light of the joint text approved by the Conciliation Committee on 30 June 1998,(1) Whereas the Essen European Council (9 and 10 December 1994), the Cannes European Council (26 and 27 June 1995), the Madrid European Council (15 and 16 December 1995) and the Dublin European Council (13 and 14 December 1996) stressed the need to undertake new measures to promote the social and occupational integration of young people in Europe;(2) Whereas the conclusions of the Florence European Council (21 and 22 June 1996) stressed the importance of helping young people to become integrated into active life and, in this respect, noted with interest the idea of European voluntary service;(3) Whereas the Amsterdam European Council (16 and 17 June 1997) expressed its attachment to voluntary service activities;(4) Whereas the Council requested the Commission to propose practical measures to promote transnational cooperation in the field of voluntary service;(5) Whereas, in its Resolution of 5 October 1995 on cooperation with third countries in the youth field (5), the Council stressed the need to step up cooperation, particularly with regard to voluntary service, with third countries with which the Community has concluded association or cooperation agreements;(6) Whereas the European Council of 25 and 26 June 1984 asked Member States to take the necessary measures to encourage young people to take part in projects organised by the Community outside its frontiers, and recommended Member States to acknowledge as one of the objectives of their social policies the incorporation of social protection for development volunteers or the correction of shortcomings in this field;(7) Whereas the Parliament has also expressed its support, on many occasions, for the development of voluntary service at Community level, in particular in its Resolution of 22 September 1995 on the establishment of European civilian service (6);(8) Whereas, insofar as it fosters informal education, the policy of cooperation in the youth field is complementary to the education policy enshrined in the Treaty, and whereas that policy is in need of development;(9) Whereas voluntary service activities also exist in a variety of forms in several Member States and a number of non-governmental organisations are working in this field;(10) Whereas only limited experience has been acquired thereby and whereas transnational voluntary service activities should be developed in qualitative and quantitative terms;(11) Whereas it is necessary to create new opportunities for the transfer and application of experience and good practice and to promote new partnerships;(12) Whereas an independent ex-ante evaluation of a multi-annual programme of voluntary service has been carried out in accordance with the principles put in place by the Commission for the second phase of its SEM 2000 ('sound and efficient management`) programme;(13) Whereas this Decision establishes a Community framework designed to contribute to the development of transnational voluntary service activities; whereas appropriate, coordinated measures designed to eliminate the legal and administrative obstacles should be adopted by the Member States in order to improve further the access of young people to the programme and facilitate recognition of the specific nature of the situation of young volunteers;(14) Whereas participation by young people in voluntary service activities constitutes a form of informal education, the quality of which will to a large extent be based on appropriate preparation activities including those of a linguistic and cultural nature, contributes to their future development and to broadening their horizons, promotes the development of their social skills, active citizenship and their balanced integration into society from an economic, social and cultural point of view and makes it possible to promote awareness of genuine European citizenship;(15) Whereas the establishment of European voluntary service should be carried out in conjunction with other Community schemes to benefit young people developed in particular under the 'Youth for Europe` programme (7), and it is therefore important to make sure that they are complementary;(16) Whereas it is necessary to reinforce the links between the measures carried out under this programme, combating the various forms of exclusion, including racism and xenophobia, cooperation with third countries and the projects pursued within the framework of social policy, particularly action assisted by the European Social Fund on training and access to employment (both mainstream and the 'Employment-Youthstart` Community Initiative);(17) Whereas, in order to facilitate the transition to working life, complementary links need to be established between European voluntary service and, in particular, local employment initiatives;(18) Whereas voluntary service may help to meet new societal needs and also to identify new sources of activities and professions;(19) Whereas participation in the voluntary service activities covered by this Decision should be purely voluntary; whereas such activities should be non-profit-making and the host project should constitute a vehicle for informal educational activity on the part of young volunteers and whereas that activity can therefore in no case be equated with employment;(20) Whereas young volunteers taking part in this programme should have adequate means of subsistence;(21) Whereas European voluntary service activities are not a substitute for military service, for the alternative service formulae provided in particular for conscientious objectors or for the compulsory civilian service existing in several Member States, and should not restrict or be a substitute for potential or existing paid employment;(22) Whereas the Commission and the Member States should endeavour to ensure complementarity between European voluntary service activities and similar national activities of various kinds;(23) Whereas all young people legally resident in a Member State should be eligible to apply to take part in European voluntary service, without discrimination;(24) Whereas the grant of residence permits and any visas required falls within the competence of the authorities in the Member States, and whereas the concept of legal resident is defined by national law;(25) Whereas implementation of this programme should be based on decentralised structures designated by Member States in close cooperation with the national authorities responsible for youth questions, with a view to guaranteeing that Community action supports and complements national activities whilst respecting the principle of subsidiarity, as defined in Article 3b of the Treaty;(26) Whereas European voluntary service activities are of direct concern to local and regional authorities having regard to their potential role in providing direct support for projects but also in developing local information and in following-up young people at the end of their service;(27) Whereas the social partners should play an important role in the development of European voluntary service, not only to avoid any activity that is a substitute for potential or existing paid employment, but also as part of following up the experience acquired so as to assist with the active integration of young people into society;(28) Whereas the voluntary sector should also play an important role in enabling all young people, particularly those with the greatest difficulties, to participate in these programmes;(29) Whereas there should be ongoing monitoring to take account in particular of the opinions of the social partners and the voluntary sector;(30) Whereas the Commission and the Member States are to ensure that they foster cooperation with non-governmental organisations active in the youth and social fields, as well as in the areas of the environment, culture and combating the various forms of exclusion;(31) Whereas the Agreement on the European Economic Area provides for greater cooperation in the field of education, training and youth between the European Community and its Member States, on the one hand, and the States of the European Free Trade Area (EFTA) participating in the European Economic Area, on the other; whereas Article 4 of Protocol 31 provides that the EFTA States participating in the European Economic Area shall, from 1 January 1995, participate in all Community programmes in the field of education, training and youth then in force or adopted;(32) Whereas the 'European Voluntary Service for Young People` programme is open to the participation of the associated countries of Central and Eastern Europe (CCEE), in accordance with the conditions set out in the Europe Agreements or in the Additional Protocols, already concluded or to be concluded, on the participation of those countries in Community programmes; whereas this programme is open to the participation of Cyprus and Malta on the basis of additional appropriations under the same rules as apply to the EFTA States participating in the European Economic Area, in accordance with procedures to be agreed with those countries, without prejudice to the procedures to be completed for Malta's participation;(33) Whereas the promotion of active citizenship and the acquisition of informal education experience, on the one hand, and the contribution of young people to cooperation between the Community and third countries, on the other, are important objectives of the 'European Voluntary Service for Young People` programme;(34) Whereas a number of association and cooperation agreements provide for exchanges of young people;(35) Whereas this Decision lays down, for the entire duration of the programme, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Joint Declaration by the European Parliament, the Council and the Commission of 6 March 1995 (8), for the budgetary authority during the annual budgetary procedure;(36) Whereas the Community's financial perspective is valid until 1999 and will have to be revised for the period beyond that date;(37) Whereas, in the light of the conclusion of the third phase of the 'Youth for Europe` programme on 31 December 1999, the Commission will present to the European Parliament and to the Council, before 31 December 1997, a report setting out its ideas on the 'priorities of the policy of cooperation in the youth field looking forward to the year 2000`;(38) Whereas an agreement was reached on 20 December 1994 on a modus vivendi between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted pursuant to the procedure referred to in Article 189b of the Treaty (9),HAVE DECIDED AS FOLLOWS:Article 1 Establishment of the programme 1. This Decision establishes the Community action programme 'European Voluntary Service for Young People`, hereinafter referred to as the 'programme`, concerning European voluntary service activities within the Community and in third countries for young people legally resident in a Member State.The programme is adopted for the period from 1 January 1998 to 31 December 1999.2. This programme comes within the context of the general objectives of a cooperation policy in the youth field as set out in the programme 'Youth for Europe` (Article 1(2)). It is intended, while respecting equal opportunities for men and women, to encourage mobility and solidarity among young people as part of active citizenship, to promote, and give them the chance of acquiring, informal educational experience in a variety of sectors of activity, which may be one of the foundations of their future development, and to promote, through their participation in transnational activities of benefit to the community, an active contribution on their part to the ideals of democracy, tolerance and solidarity in the context of European integration and to cooperation between the European Community and third countries.Article 2 Framework, objectives and resources 1. This programme, based on intensified cooperation between the Member States, offers young people aged in principle between 18 and 25 an attested informal educational experience, at transnational level, involving both the acquisition of skills and abilities and the demonstration of responsible citizenship in order to help them to become actively integrated into society. Young people participating in the activities of this programme are hereinafter also referred to as 'young volunteers`.2. In accordance with the general objectives set out in Article 1, the specific objectives of this programme shall be as follows:(a) to encourage a spirit of initiative, creativity and solidarity among young people so as to enable them to become actively integrated into society and to contribute to the attainment of the objectives of the programme;(b) to step up participation by young people legally resident in a Member State in long-term or short-term transnational activities of benefit to the community, within the Community or in third countries, in particular those with which the Community has concluded cooperation agreements. Those activities must not restrict or be a substitute for potential or existing paid employment;(c) to promote recognition of the value of informal educational experience acquired in a European context;(d) to facilitate access to the programme for all young people.3. For this purpose, and in accordance with the general objectives set out in Article 1 and the specific objectives described in paragraph 2 of this Article, the main features of this programme, which are set out in detail in the Annex, shall be as follows:(a) to support long-term or short-term transnational activities of benefit to the community, within the Community and in third countries;(b) to support activities intended to foster partnerships based on European voluntary service and innovative network activities;(c) to support measures and projects intended to further the follow-up of young volunteers, to build on the experience acquired by the latter in the context of European voluntary service and thus to promote their active integration into society;(d) to develop and support appropriate preparation, particularly linguistic and intercultural, and the integration of young volunteers, 'mentors` and European project leaders so that young volunteers can benefit from high-quality projects connected with the objectives of the programme;(e) to support the quality of all the programme's activities and the development of their European dimension and to contribute to cooperation in the youth field by supporting, wherever possible, Member States' endeavours to improve services and measures related to European voluntary service, particularly through measures to provide young people with information on the objectives of the programme and through studies and continuing evaluation through which, where appropriate, the detailed implementing rules and the approaches of the programme may be brought into line with any needs which might emerge.Article 3 Financial provisions 1. The financial framework for the implementation of this programme for the period 1998-1999 is hereby set at ECU 47,5 million, in keeping with the current financial perspective.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 4 Access to the programme - positive action 1. Special attention shall be paid to ensuring that all young people can have access, without discrimination, to the programme's activities.2. The Commission and the Member States shall ensure that special efforts are made for young people who experience the most difficulties in being included in existing action programmes at both Community and national, regional and local levels, owing to cultural, social, physical, economic or geographical reasons. To this end, they shall take into consideration the problems encountered by this target group.Article 5 Participation by associated countries This programme shall be open to the participation of the associated countries of Central and Eastern Europe (CCEE) in accordance with the Europe Agreements or the Additional Protocols, which have been, or are to be, concluded on the participation of those countries in Community programmes. This programme shall be open to the participation of Cyprus and Malta on the basis of additional appropriations under the same rules as apply to the EFTA countries participating in the European Economic Area, in accordance with the procedures to be agreed with those countries, without prejudice to the procedures to be completed for Malta's participation.Article 6 Implementation, links with other measures and international cooperation 1. The Commission shall ensure the implementation of this programme.2. The Commission and the Member States shall ensure that there is consistency and complementarity between measures to be implemented under this programme and other relevant Community programmes and initiatives, in particular 'Youth for Europe` and programmes offering the possibility of financing volunteer projects aimed at young volunteers from third countries, as well as measures undertaken by the Member States in this field.3. The Commission and the Member States shall foster cooperation relating to this programme so as to allow complementarity of action with that of the competent international organisations, in particular the Council of Europe.Article 7 Cooperation with Member States 1. The Commission and the Member States shall take such measures as they deem appropriate to develop the structures set up at Community and national level for achieving the objectives of the programme, for making the programme more accessible to young people and other partners at local level, for evaluating and monitoring the measures provided for in the programme and for applying consultation and selection mechanisms. In that context, the Commission and the Member States shall take steps to ensure that appropriate information is provided and volunteers are made aware of their rights and obligations at European, national and local level, and shall endeavour to make an active contribution to ensuring complementarity between European voluntary service activities and similar national activities of various kinds.2. Each Member State shall endeavour, as far as possible, to adopt such measures as it deems necessary and desirable to ensure the proper functioning of the programme, in particular regarding the legal and administrative obstacles to the access of young people to the programme, obstacles to the transnational mobility of young volunteers and recognition of the specific nature of the situation of young volunteers.Article 8 Attestation A document, drawn up by the Commission in accordance with the procedure laid down in Article 9(2) and (3), shall attest to the participation of young volunteers in European Voluntary Service and to the experience and skills that they have acquired during the relevant period.Article 9 Committee 1. In the implementation of this programme, the Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken in respect of:- the committee's rules of procedure,- the implementing provisions,- the annual plan of work for the implementation of the measures in the programme,- the general balance between the various sections of the programme,- the criteria for determining the indicative allocation of funds among the Member States,- the document attesting to participation in European voluntary service,- the procedures for monitoring and evaluating the programme.The committee shall deliver its opinion on the draft within a time-limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event:- the Commission may defer application of the measures which it has decided for a period of two months from the date of such communication,- the Council, acting by a qualified majority, may take a different decision within the time-limit referred to in the previous indent.3. The Commission may consult the Committee on any other matters relating to the implementation of this programme.In that case, the representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time-limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account.Article 10 Monitoring and evaluation 1. On implementation of this Decision, the Commission shall take the necessary measures to ensure that the programme is monitored and continuously evaluated, taking account of the general and specific objectives referred to in Articles 1 and 2, the specific objectives defined in the Annex, the provisions laid down in Article 4 and any input provided by the Committee set up under Article 9.2. The Commission shall submit in sufficient time to the European Parliament and to the Council a report taking account in particular of the results of Community youth-related measures and accompanied, if necessary, by appropriate proposals, particularly with a view to a consistent approach to youth-related measures looking forward to the year 2000.Article 11 This Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Brussels, 20 July 1998For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentW. MOLTERER(1) OJ C 302, 3. 10. 1997, p. 6.and OJ C 320, 21. 10. 1997, p. 7.(2) OJ C 158, 26. 5. 1997, p. 12.(3) OJ C 244, 11. 8. 1997, p. 47.(4) Opinion of the European Parliament of 12 June 1997 (OJ C 200, 30. 6. 1997, p. 183), Council Common Position of 16 December 1997, (OJ C 43, 9. 2. 1998, p. 35) and Decision of the European Parliament of 12 March 1998 (OJ C 104, 6. 4. 1998, p. 206). Decision of the European Parliament of 15 July 1998. Decision of the Council of 20 July 1998.(5) OJ C 296, 10. 11. 1995, p. 11.(6) OJ C 269, 16. 10. 1995, p. 232.(7) Decision No 818/95/EC of the European Parliament and of the Council of 14 March 1995 adopting the third phase of the 'Youth for Europe` programme (OJ L 87, 20. 4. 1995, p. 1).(8) OJ C 102, 4. 4. 1996, p. 4.(9) OJ C 102, 4. 4. 1996, p. 1.ANNEX In order to encourage mobility among young people as part of active citizenship, their practical participation in the creation of European solidarity and their active integration into society and to promote, and give young people the chance of acquiring, an informal educational experience in a variety of sectors of activity, which may be one of the foundations of their future development, the Community intends to support European voluntary service activities within the Community and in third countries, measures to follow up those activities and European cooperation measures designed to develop the quality and the European dimension of those activities.The implementation of this programme should correspond to the needs of the target group.By way of information, 'young volunteer` under this programme means any person aged between 18 and 25, legally resident in a Member State of the European Community. Such a young person commits himself/herself voluntarily to the fulfilment of an experience of active citizenship and informal education with a view to acquiring social, intercultural and personal abilities and skills, thus laying the foundations for his/her future development while contributing to the well-being of the community. To this end, the young volunteer participates, in a Member State other than the one in which he/she resides or in a third country, in a non-profit-making, unpaid activity of importance to the community and of a limited duration (12 months maximum) in the context of a project recognised by the Member State concerned and the Community. Full board and lodging and supervision by a tutor are provided. The voluntary service project ensures that the person concerned is covered by health insurance as well as other appropriate insurance schemes. The young volunteer receives an allowance/pocket money.The basic principles on which the Community action is founded are as follows:- active participation of young volunteers in both the preparation and the implementation of projects,- local partnerships between the various public and private partners involved in the active integration of young people into society,- transnational partnerships between host projects and projects sending out young volunteers,- approval by the Commission subject to a positive opinion from the relevant authorities of the Member States of all host projects,- guarantees from the point of view of the preparation, the supervision and - as far as possible - the mobility of young volunteers,- the inclusion, within host projects, of tutors having an important role to play in the supervision of young volunteers and in the recognition of the added value of achievements, and in the preparation of measures following up the experience,- recognition of the value of an informal educational experience acquired in a European context,- follow-up for young volunteers and turning their achievements to account.To this end, the Community is organizing this programme, which has four sections. The four sections are interlinked and sufficiently flexible to meet the needs of the young people concerned in the most appropriate way. The activities carried out under this programme will be complementary to those conducted in the youth field, notably under the 'Youth for Europe` programme.SECTION 1 - INTRA-COMMUNITY 1. The Community will support long-term (in principle six months to one year) and short-term (in principle three weeks to three months) transnational projects which will enable young people - normally aged between 18 and 25, although exceptionally, in certain duly justified cases, applications from young people outside those age limits may be taken into consideration - legally resident in a Member State to play, individually or in groups, an active part in activities which help to meet the needs of society in a wide range of fields (social, socio-cultural, environmental, cultural, etc.) and which are likely to have a direct impact on the well-being of the populations of the host communities. The aim of these projects will be to provide young people from the Union with an informal educational experience and to bring them into contact with other cultures and languages and to experience new ideas and projects in an intercultural civil society context.2. The assistance awarded under this section should not exceed 50 % of the total expenditure incurred linked to European voluntary service activity, subject to point 3.3. In accordance with Article 4(2) of the Decision, efforts must be made to help young people facing cultural, social, economic, physical, mental or geographical difficulties. These efforts must be proportional to the difficulties that participation in existing action programmes raises for this target group. In this context, financial assistance greater than the 50 % provided for in point 2 may be awarded, or support given, where appropriate, for other activities likely to facilitate participation by this target group, including preparation and follow-up activities. Procedures for awarding assistance in excess of 50 % will be defined by the Committee provided for in Article 9 of the Decision.4. Assistance will be awarded for:long-term activities5. Long-term activities will emphasise qualifying experience, acquired as part of European voluntary service projects, and the follow-up to young volunteers' activities.6. A document, drawn up by the Commission in accordance with Articles 8 and 9 of the Decision, will attest to the participation of young volunteers in European voluntary service and the experience and skills that they have acquired during this period.preparation and supervision7. Measures intended (particularly at the linguistic and intercultural levels) to reinforce the European dimension of activities, to prepare young long-term volunteers prior to departure and to promote their integration during these activities and at the end of European voluntary service.short-term activities8. The Community will support short-term transnational projects intended to make young people specifically aware of the potential of measures inspired by the principle of active citizenship and the impact that such activities may have on their lives, and to familiarise all the partners with the concept of active citizenship.9. These projects will principally involve groups. Support for individual participation in a host project may be envisaged depending on the duration of the project, its nature or the profile of the young volunteer.SECTION 2 - THIRD COUNTRIES 1. The Community will support long-term (in principle six months to one year) and short-term (in principle three weeks to three months) transnational projects which will enable young people - normally aged between 18 and 25, although exceptionally, in certain duly justified cases, applications from young people outside those age limits may be taken into consideration - legally resident in a Member State to play, individually or in groups, an active part in third countries in activities which meet the needs of society in a wide range of fields (social, socio-cultural, environmental, cultural, etc.) and which are likely to have a direct impact on the well-being of the populations of the host communities. The aim of these projects will be to provide young people with informal educational experience and to bring them into contact with other cultures and languages and to experience new ideas and projects in an intercultural civil society context.2. The appropriations awarded under this Section will in principle cover the costs connected with the activities of young people residing in Member States.3. Assistance will be awarded for:long-term activities4. Long-term activities will emphasise qualifying experience, acquired as part of European voluntary service projects, and the follow-up to young volunteers' activities.5. A document, drawn up by the Commission in accordance with Articles 8 and 9 of the Decision, will attest to the participation of young volunteers in European voluntary service and the experience and skills that they have acquired during this period.preparation and supervision6. Measures making it possible to lay or consolidate the foundations needed for the development of transnational European voluntary service projects in third countries, more specifically long-term activities.7. Measures intended (particularly at the linguistic and intercultural levels) to reinforce the European dimension of activities, to prepare young long-term volunteers prior to departure and to promote their integration during those activities and at the end of European voluntary service.short-term activities8. The Community will support short-term transnational projects intended to make young people genuinely aware of the impact that such activities may have on their lives and to familiarize all the partners with the concept of active citizenship.9. These projects will principally involve groups. Support for individual participation in a host project may be envisaged depending on the duration of the project, its nature or the profile of the young volunteer.SECTION 3 - FOLLOW-UP, SPIRIT OF INITIATIVE AND CREATIVITY 1. The Community will support the development of follow-up projects by young volunteers, intended to help them turn to account and exploit the experience acquired during their voluntary service and to promote their active integration into society.2. Assistance may be awarded for initiatives taken by young people at the end of their European voluntary service by helping them to launch and promote social, cultural, socio-cultural and economic activities and/or to participate in complementary educational activities. The aim of such assistance will be to enable young volunteers to develop their spirit of initiative and creativity and to foster the development of various forms of European cooperation. Priority in the allocation of assistance will be given to those young people in greatest need.3. Special attention will be paid to the promotion of (public or private) partnerships and to cooperation with (public or private) initiatives in particular at local level in order to support, help and sponsor young people's strategies for active integration into society.SECTION 4 - COMPLEMENTARY MEASURES 4.1. Mentors and European project leaders 1. Award of assistanceIn addition to voluntary service activities proper, assistance will also be awarded for measures intended to underpin the quality of the work of mentors and European project leaders. These measures will concern activities supported at intra-Community level as well as in third countries. They are intended, on the one hand, to ensure that the content of the informal educational experience is of a high quality and, on the other hand, to help to develop certification methods.2. MentorsThe term 'mentors` means people involved as tutors for young volunteers during European voluntary service activities within host projects and those who act as contact points for young volunteers and projects within relay structures situated at the national, regional or local level.3. Activities supportedActivities supported will be those intended to:- prepare and support mentors from the point of view of their tasks of tutoring and supervising young volunteers during transnational voluntary service activities, with special attention being paid to projects involving young people with little or no experience of transnational activities,- develop the ability of European project leaders effectively to carry out their administrative tasks in a European context (organization, financial aid and administrative management and follow-up of European projects, legal aspects, etc.).4.2. Partnerships Establishment of partnerships1. The Community will support activities to promote partnerships at local/regional/national level - between public- and private-sector partners - geared towards European voluntary service and offering the prospect of transnational and European partnerships.2. Assistance will be awarded for activities to facilitate and promote the establishment of transnational partnerships between local/regional/national partnerships wishing to work together within the framework of this programme either within the Community or with third countries.3. Special attention will be paid to projects/initiatives undertaken at the local level by persons or entities which have little or no experience of or opportunity for contacts at European level.Innovative network activities4. Assistance will be awarded for innovative measures launched by networks, particularly in the social, socio-cultural, environmental and cultural fields and in connection with the fight against the various forms of exclusion.5. This assistance may cover innovative activities which create networks between initiatives within the Community, in which third countries may participate where appropriate.6. Support for these activities is intended to encourage, on the one hand, the development by these networks of innovative practical European voluntary service activities and, on the other hand, the integration within these networks of a European voluntary service dimension.4.3. Information, research and evaluation 1. Support for activities to launch awareness, information and advisory systems at local, regional, national and Community level to promote and support the objectives of the programme.2. In the particular area of research and evaluation connected with the objectives of the programme, the Community will concentrate its efforts on the analysis and dissemination of data, the content and pedagogical value of the informal education and the promotion of Community cooperation in this field. The Commission will, in cooperation with the Member States, monitor and evaluate this programme in an ongoing way in order, when necessary, to bring the detailed rules of its implementation into line with any needs which may arise.Statements by the Commission (on the elimination of obstacles to mobility)The Commission attaches great importance to eliminating all the legal and administrative obstacles hampering access to the Community action programme 'European voluntary service for young people` and the transnational mobility of European youth volunteers.The Commission will carefully monitor implementation of the programme, including the elimination of these obstacles, and, where necessary, will take the appropriate initiatives.(on the Programme Committee)The Commission will inform the European Parliament once a year about the implementing measures taken pursuant to this Decision.